Citation Nr: 1701046	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-44 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the ratings for PTSD (currently assigned staged ratings of 30 percent prior to March 31, 2016 and 50 percent from that date).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2009 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The January 2007 rating decision granted service connection for PTSD, rated 30 percent, effective October 21, 2004.  The March 2009 rating decision denied service connection for hypertension.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2013, the case was remanded for additional development; based on that development, in March 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was obtained in April 2014; the Veteran was sent a copy of the opinion and had the opportunity to respond.  In January 2015 and in September 2015, the Board remanded the matters for additional development.  An interim (August 2016) rating decision increased the rating for PTSD to 50 percent, effective March 31, 2016.

During the pendency of the appeal, April 2015 and July 2016 rating decisions awarded temporary total (100 percent) ratings for PTSD from June 23, 2014 through August 2014 and from May 11, 2016 through June 2016, respectively.  The awards were all for hospitalization in excess of 21 days, pursuant to 38 C.F.R. § 4.29.  Accordingly, those periods of time are not for consideration in the matter of the ratings for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the instant claims.

In the September 2015 remand, the Board ordered a VA examination to determine the etiology of the Veteran's hypertension.  The April 2016 opinion received in response is incomplete (and found to be inadequate) because the examiner did not address whether the Veteran's hypertension was aggravated by his service-connected PTSD.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  In addition, the examiner opined the hypertension was not caused by the PTSD, explaining "there is no current, evidence based, peer-reviewed, controlled case studies in the medical literature that support the contention that hypertension is proximately due to or the result of" PTSD. This opinion is nonresponsive to the rationale offered by a VA treatment provider who opined the PTSD affects his physical state and that his hypertension "is closely related to his PTSD," and does not acknowledge information on VA's public website that indicates "current thinking is that the experience of trauma brings about neurochemical changes in the brain" that "may create a vulnerability to hypertension."  Another opinion with more complete rationale is necessary.

The Board also ordered an examination to assess the severity of the Veteran's PTSD and determine the etiology of his substance abuse.  The March 2016 examiner's supplemental June 2016 opinion that the substance abuse is less likely than not secondary to or aggravated by the PTSD did not fully comply with the remand instructions.  Specifically, the examiner did not comment on the opinions already in the record.  He explained that there is no evidence the substance abuse disorder "was aggravated beyond its natural progression by the Veteran's military service," suggesting the incorrect standard was applied.  Consequently, a remand to secure an adequate opinion is necessary.  See Stegall, 11 Vet. App. at 271.  Furthermore, in a September 2016 appellate brief, the Veteran's representative requested that updated records of his treatment at the Jesse Brown VA Medical Center for PTSD be associated with the claims file.  On remand, such records should be obtained.  [A review of the record also found that evidence relevant to the Veteran's PTSD rating, including VA treatment records, was received at the AOJ after the August 2016  supplemental statement of the case (SSOC) was issued, but before the appeal was recertified and returned to the Board.  The AOJ will have opportunity to consider this evidence in the first instance and issue an SSOC on remand.  38 C.F.R. § 19.31(b)(1).]

Furthermore, a May 2016 VA treatment record notes the Veteran receives Social Security Administration (SSA) disability benefits.  Medical records considered in connection with any SSA disability benefits decision are constructively of record and must be secured.  

The case is REMANDED for the following:

1. The AOJ should obtain from SSA copies of their decision granting the Veteran SSA disability benefits and the record upon which the decision was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for PTSD and hypertension from October 2016 to the present (to specifically include of his treatment at the Jesse Brown VAMC). If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should thereafter arrange for the Veteran to be examined by an internist to ascertain the likely etiology of his hypertension.  The examiner should elicit a history from the Veteran, review his entire VA record (to specifically include this remand, STRs, and postservice treatment records), and provide opinions that respond to the following:

Is it at least as likely as not (a 50% or better probability) that the hypertension was either caused or aggravated by (the concept of aggravation must be specifically addressed) the Veteran's service-connected PTSD?  If the hypertension is found to not have been caused, but to have been aggravated by the service-connected PTSD, please identify (to the extent possible) the degree of impairment that is due to such aggravation.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as deemed appropriate, and comment on the opinions in the matter already in the record (including the VA treatment provider's July 2007 and April 2009 opinions) as well as the evidence available on VA's public website.

4. The AOJ should also arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to assess the severity of his PTSD. The Veteran's entire record (to include the August 2013 VA examination report, April 2014 VHA opinion, disability benefits questionnaire (DBQ) completed by the Veteran's treating VA psychiatrist in July 2014, March 2016 VA examination report (and June 2016 supplemental opinion), and the June 2016 DBQ completed by the treating VA psychiatrist, and all records received pursuant to the remand instructions above) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:
a) Is it at least as likely as not (a 50% or better probability) that the substance abuse is either caused or aggravated by (the concept of aggravation must be specifically addressed), or a symptom of the Veteran's service-connected PTSD?  Please provide a detailed explanation of rationale for this opinion, with citation to factual data/medical literature as indicated.  Comment on the medical opinions already in the record in this matter (expressing agreement or disagreement, with rationale).

b)  If the Veteran's substance abuse is determined to not have been caused or aggravated by, or be a symptom of, his PTSD, please identify all psychiatric symptoms found that are attributable solely to the substance abuse (and not also to PTSD).  Then describe the nature, frequency, and severity of all current symptoms and related impairment of social and occupational functioning attributable to the Veteran's PTSD (distinguishing any that may be attributable solely to other non-service connected psychiatric diagnoses).

c) The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should (upon review of the record) note the presence or absence of each symptom of the Veteran's PTSD listed in the criteria for ratings above 30 percent prior to March 31, 2016, and above 50 percent from that date (and also note any symptoms of similar gravity found that are not listed). 

Any psychiatric symptoms found that cannot be distinguished as due solely to nonservice-connected psychiatric disability entities must be attributed to the PTSD.
The examiner must explain the rationale for all opinions.

5. The AOJ should then review the entire record and readjudicate the claims.  If a benefit sought is not granted, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

